[a430201543230pma04.jpg]





PartnerRe Ltd.
Non-Employee Director Restricted Share Unit Award Agreement


Jean-Paul Montupet
January 26, 2015


This Award Agreement (the “Award Agreement”) is made effective as of January 26,
2015, by and between PartnerRe Ltd. (the “Company”), and Jean-Paul Montupet (the
“Participant”), an Outside Director of the Company.


In connection with the mutual covenants hereinafter set forth and for other good
and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the parties hereto agree as follows:


1.Definitions; Conflicts. Capitalized terms used and not otherwise defined
herein shall have the meanings ascribed to them in the PartnerRe Ltd. Amended
and Restated Non-Employee Directors Share Plan (the “Plan”), terms and
provisions of which are incorporated herein by reference. In the event of a
conflict or inconsistency between the terms and provisions of the Plan and the
terms and provisions of this Award Agreement or a prospectus, the terms and
provisions of the Plan shall govern and control. In the event of a conflict or
inconsistency between the terms and provisions of this Award Agreement and a
prospectus, the terms and provisions of this Award Agreement shall govern and
control.


2.Purpose of Award Agreement. The purpose of this Award Agreement is to grant
Restricted Share Units (“RSUs”) to the Participant. Each RSU represents the
right to future delivery of one Share, subject to the terms of the Plan. This
Award Agreement is entered into pursuant to the terms of the Plan, and by
receipt of this Award Agreement, the Participant acknowledges receipt of a copy
of the Plan and further agrees to be bound thereby and by the actions of the
Committee and/or the Board pursuant to the Plan.


3.Grant of RSUs. The Participant is granted an award of RSUs in the amount and
on the date (the “Grant Date”) as specified in the Notice of RSU.


4.Vesting and Settlement. Except as provided otherwise in this Award Agreement
or the Plan, 100% of the RSUs will vest on the earliest of (i) the date of the
closing of the announced transaction between the Company and AXIS Capital
Holdings Limited (the “Transaction Closing Date”), (ii) the date on which the
Agreement and Plan of Amalgamation between the Company and AXIS Capital Holdings
Limited (as may be amended from time to time in accordance with its terms) is
terminated (the “Transaction Agreement Termination Date”) or (iii) December 31,
2016 (the “Vesting Date”), with



    

--------------------------------------------------------------------------------

[a430201531704pma01.jpg]

delivery occurring as soon as administratively practicable thereafter (such date
of delivery, the “Settlement Date”).


5.Dividend Equivalents. If a dividend is paid on Shares prior to the Settlement
Date, each RSU will provide the Participant with the right to receive an amount
equal to the amount of the dividend that the Participant would have received had
the Share underlying such RSU been held by the Participant as of the record date
for which such dividend is paid. Such amount will accrue at the same time and at
the same rate as actual dividends on Shares and will be payable annually on June
15 (or the immediately next business day thereafter), with no interest on the
return.


6.Termination. All unvested RSUs will be forfeited upon termination of the
Participant’s service prior to the Vesting Date; provided however, that if the
termination is due to the Participant’s death, permanent disability, mandatory
retirement, voluntary termination due to the acceptance of a public service
position that would either preclude continued Board service or make such service
impractical, or failure to be re-elected to the Board by shareholders (each, a
“Permissible Termination”), all unvested RSUs will fully vest upon termination,
with delivery occurring as soon as administratively practicable thereafter;
provided further, that if a Permissible Termination occurs in the same calendar
year as the Grant Date, instead of vesting in full, the unvested RSUs will vest
upon termination on a pro rata basis in an amount equal to (i) the total number
of RSUs subject to this Award, multiplied by (ii) a fraction, the numerator of
which is the number of completed full months of service by the Participant in
such calendar year and the denominator of which is 12, with delivery occurring
as soon as administratively practicable thereafter and the remaining unvested
amount forfeited upon termination.


7.Entire Agreement. The Plan and this Award Agreement (including the Notice of
RSU attached hereto) constitute the entire agreement of the parties with respect
to the subject matter hereof and supersede in their entirety all prior
undertakings and agreements of the Company and the Participant with respect to
the subject matter hereof. Any modification of this Award Agreement must be in
writing signed by the Company. Decisions of the Committee and/or Board with
respect to the administration and interpretation of the Plan and this Award
Agreement will be final, conclusive and binding on all persons.














 
 
 

1 In no event will the Settlement Date be later than March 15th of the year
following the year in which the Vesting Date occurs.



2

--------------------------------------------------------------------------------

[a430201531704pma01.jpg]

8.No Additional Rights or Entitlements. The Participant hereby acknowledges and
agrees that the Participant shall not have any claim or right to be granted an
Award under the Plan nor, having been selected for the grant of an Award under
this Award Agreement, to be selected for a grant of any other Award. Neither the
Plan, nor this Award Agreement nor any action taken hereunder shall be construed
as giving the Participant any right to be retained in the service of, or to
continue to provide services to, the PartnerRe Group. The receipt of any Award
under the Plan and this Award Agreement is not intended to confer any rights on
the receiving Participant except as set forth herein.


9.Retention of Awards. The Participant acknowledges that it is the intention of
the Company that the Participant retain at least a portion of the Shares
acquired pursuant to this Award and agrees to comply with any Share retention
requirements that the Company may impose in connection with this Award.


10.Notices. All notices, requests and other communications under this Award
Agreement shall be (i) if in writing, delivered in person (by courier or
otherwise), mailed by certified or registered mail, or (ii) by email
transmission, in each case return receipt requested, as follows:


if to the Company, to:


PartnerRe Ltd.
90 Pitts Bay Road
Pembroke HM 08
Bermuda
Attn: Philip Martin
Email: philip.martin@partnerre.com


if to the Participant, to the address that the Participant most recently
provided to the Company,


or to such other address or email as such party may hereafter specify for the
purpose by notice to the other parties hereto. All such notices, requests and
other communications shall be deemed received on the date of receipt by the
recipient thereof if received prior to 5:00 p.m. on a business day in the place
of receipt. Otherwise, any such notice, request or communication shall be deemed
received on the next succeeding business day in the place of receipt.


11.No Assignment or Transfer. Unless otherwise permitted by such Committee, as
has been delegated by the Board, the Participant’s rights and interest under the
Plan or under this Award Agreement, including amounts payable, may not be sold,
assigned, donated, or transferred or otherwise disposed of, mortgaged, pledged
or encumbered except, in the event of the Participant’s death, to a designated
Beneficiary to the extent permitted by the

3

--------------------------------------------------------------------------------

[a430201531704pma01.jpg]

Committee, or in the absence of such designation, by will or the laws of descent
and distribution.


12.Successors and Assigns; No Third Party Beneficiaries. This Award Agreement
shall inure to the benefit of and be binding upon the Company and the
Participant and their respective heirs, successors, legal representatives and
permitted assigns. Nothing in this Award Agreement, expressed or implied, is
intended to confer on anyone other than the Company and the Participant, and
their respective heirs, successors, legal representatives and permitted assigns,
any rights, remedies, obligations or liabilities under or by reason of this
Award Agreement.


13.Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.


14.Governing Law. This Award Agreement shall be governed by and construed in
accordance with the laws of Bermuda without reference to the principles of
conflicts of law thereof.


15.Headings. Headings are for the convenience of the parties and are not deemed
to be part of this Award Agreement.


    
IN WITNESS WHEREOF, the parties hereto have executed this Award Agreement as of
the date and year first written above.
                                            
PARTNERRE LTD.




[montupetrsuagmtandnot_image3.gif]
By:     ______________________________


Name:     Philip Martin
Title:     SVP, Head of HR Group Services
        













4

--------------------------------------------------------------------------------

[a430201531704pma01.jpg]





Notice of Restricted Share Units




Jean-Paul Montupet



--------------------------------------------------------------------------------





Effective January 26, 2015 you have been granted an award of 866 Restricted
Share Units (RSUs). These units are restricted until the vest date shown below,
at which time you will receive shares of PartnerRe Ltd. (the Company) common
stock.
 


RSU's
 
Vesting Date
 
 
 
866
 
100% vests on the earliest of the Transaction Closing Date, the Transaction
Agreement Termination Date or December 31, 2016








--------------------------------------------------------------------------------

By your on-line acceptance and the Company's signature below, you and the
Company agree that these Restricted Share Units are granted under and are
governed by the terms and conditions of the Company's Non-Employee Directors
Share Plan and the Restricted Share Unit Award Agreement.



--------------------------------------------------------------------------------









[montupetrsuagmtandnot_image3.gif]
 
 
 

PartnerRe Ltd.







5